DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 2/8/2021.  Claims 1-20 are pending in this office action, of which claims 1, 13 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/8/2021, with respect to the rejections of claims 1, 3, 13, 15 and 19 under 35 USC 112b have been fully considered and persuasive. Therefore the rejection has been withdrawn.
Applicant’s arguments, see pages 8-10, filed 2/8/2021, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered. With the examiner’s amendment below claims 1-20 have been allowed in this office action.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan A. Heck, Reg. No. 51,795 on 05/07/2021.

The application is amended as follows:
IN THE CLAIMS:
1.	(Currently Amended) A method, implemented in a computing system comprising one or more processors and one or more memories coupled to the one or more processors, the one or more memories comprising computer-executable instructions for causing the computing system to perform operations comprising:
with a first software application, defining one or more metadata models in a first format, the first format comprising a first plurality of metadata elements, each metadata element having an identifier, wherein each metadata element can be associated with one or more values;
transforming at least one of the one or more metadata models into a second format to provide a transformed metadata model, the second format being a standard format used by a translation framework, the standard format being a common metadata model format for a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the transforming comprises:
transforming one or more metadata elements of the first plurality of metadata elements to one or more standard metadata elements of the second format; and
transforming at least one of the first plurality of metadata elements to a custom metadata element of the second format, wherein a custom metadata element indicates a metadata element of the second format that extends the standard format and may be used by 
	sending the transformed model in the second format to the translation framework, wherein the translation framework is accessible to a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the at least a second software application is not configured to receive data in the first format.  

2.	(Original) The method of claim 1, wherein the second format has hierarchically organized metadata types, and wherein the custom metadata element of the second format is associated with a particular hierarchical level.

3.	(Original) The method of claim 1, wherein the standard metadata elements comprise metadata elements of an entity-relation model comprising entities and fields.  

4.	(Original) The method of claim 1, wherein the transforming is carried out by the first software application.



6.	(Original) The method of claim 1, wherein the transforming is carried out using a transformation template.

7.	(Currently Amended) The method of claim 1, wherein the second format comprises a plurality of hierarchically related metadata models, and the first format corresponds to a model of the plurality of hierarchically related metadata models.

8.	(Previously Presented) The method of claim 1, wherein the transformation comprises converting a value associated with a metadata element of the first plurality of metadata elements from a first data type used with the first format to a second data type used with the second format.

9.	(Previously Presented) The method of claim 1, wherein the transformation comprises altering a data source referenced by a value of a metadata element of the first plurality of metadata elements of the first format.

10.	(Original) The method of claim 1, wherein at least one metadata element of the first format specifies a data processing type to be used with a first metadata model of the one or more metadata models.

11.	(Original) The method of claim 10, wherein the data processing type is a JOIN type.

12.	(Original) The method of claim 1, wherein the transforming comprises adding one or more metadata elements in the second format that describe a metadata element of the first format.

13.	(Currently Amended) A computing system comprising:
memory; 
one or more processing units coupled to the memory; and
one or more non-transitory computer readable storage media storing instructions that, when executedcomputing system to perform operations comprising:  
with a first software application, defining one or more metadata models in a first format, the first format comprising a first plurality of metadata elements, each metadata element having an identifier, wherein each metadata element can be associated with one or more values;
transforming at least one of the one or more metadata models into a second format to provide a transformed metadata model, the second format being a standard format used by a translation framework, the standard format being a common metadata model format for a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the transforming comprises:
transforming one or more metadata elements of the first plurality of metadata elements to one or more standard metadata elements of the second format; and
transforming at least one of the first plurality of metadata elements to a custom metadata element of the second format, wherein a custom metadata element indicates a metadata element of the second format that extends the standard format and may be used by software applications that support the custom metadata element but the custom metadata element is not useable by software applications that only support the standard format, and wherein the custom metadata element is indicated as a custom metadata element in the second format using one or more semantic elements comprising one or more tokens of the second format; and
sending the transformed metadata model in the second format to the translation framework, wherein the translation framework is accessible to a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the at least a second software application is not configured to receive data in the first format.







14.	(Currently Amended) The computing system of claim 13, the operations further comprising:
receiving from the second software application at least a second annotation in the form of a custom metadata element type;
storing the at least a second annotation in a definition of the transformed metadata model;
receiving a request from a third software application, which can be the first software application or the second software application, for one or more metadata element types of the transformed metadata model; and
sending the one or more metadata element types of the transformed metadata model to the third software application in response to the request.

	 
15.	(Currently Amended) One or more non-transitory computer-readable storage media storing computer-executable instructions for causing a computing system to perform operations comprising:
with a first software application, defining one or more metadata models in a first format, the first format comprising a first plurality of metadata elements, each metadata element having an identifier, wherein each metadata element can be associated with one or more values;
transforming at least one of the one or more metadata models into a second format to provide a transformed metadata model, the second format being a standard format used by a translation framework, the standard format being a common metadata model format for a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the transforming comprises:
transforming one or more metadata elements of the first plurality of metadata elements to one or more standard metadata elements of the second format; and
transforming at least one of the first plurality of metadata elements to a custom metadata element of the second format, wherein a custom metadata element indicates a metadata element of the second format that extends the standard format and may be used by software applications that support the custom metadata element but the custom metadata element is not useable by software applications that only support the standard format, and wherein the custom metadata element is indicated as a custom metadata element in the second format using one or more semantic elements comprising one or more tokens of the second format; and
sending the transformed metadata model in the second format to the translation framework, wherein the translation framework is accessible to a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the at least a second software application is not configured to receive data in the first format.





16.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, 
receiving a request from a third software application, which can be the second software application, for one or more metadata element types of the transformed metadata model;
determining that the element of the second formatthird software application; and
in response to determining that the custom metadata element is not supported by the third software application, not sending the custom metadata element to the third software application in response to the request.

17.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, 

receiving a request from a third software application, which can be the second software application, for one or more metadata element types of the transformed metadata model;
determining that the custom metadata element of the second format is supported by the third software application; and
in response to determining that the custom metadata element is supported by the third software application, sending the custom metadata element to the third software application in response to the request.

18.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, 
receiving a request from a third software application, which can be the second software application, for one or more metadata element types of the transformed metadata model; and
creating a runtime object based at least in part on the transformedthird software application.  

19.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, the operations further comprising:
converting at least a portion of the transformed metadata model to a third format, wherein the third format is at least partially different than the standard format.  

20.	(Currently Amended) The one or more non-transitory computer-readable storage media of claim 15, wherein the transformed metadata model comprises one or more values for one or more data members, the operations further comprising:
storing at least a portion of the one or more values for the one or more data members in a runtime object generated at least in part for the transformed metadata model.   







Reasons for Allowance
Claims 1-20 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Paul et al. (US 20130338980 A1) discloses a model transformation engine receives as an input, a trace log and also a pointer to the trace metadata. The model transformation engine uses the metadata information to convert the trace into a format from which a flow diagram can be built. Such an intermediate state could be, for instance, an XML document or a JSON object. Output of the model transformation engine is then fed to renderer, which reads the XML document or JSON object and displays it onto the screen. Embodiments may be particularly suited for visualizing processing traces of business rules in an enterprise system.

 The prior art reference Martinez-Guerra (US 6523172 B1) discloses a parser-translator technology has been developed to allow a user to specify complex test and/or transformation statements in a high-level user language, to ensure that such test and/or transformation statements are well-formed in accordance with a grammar defining legal statements in the user language, and to translate statements defined by the user into logically and syntactically correct directives for performing the desired data transformations or operations.
The major difference between the prior art and the instant invention is the improvement of the software incompatibility among software applications from different vendors by providing a framework that can be used to interconvert data between format. This claimed invention more specifically address when software applications from different vendors use different data formatting, and include different data or metadata, in that case, software from different vendors may be incompatible, at least unless significant effort is made to convert data between formats. Even for related software, such as software from the same vendor, data formats can differ between products or product versions. In particular, improvements or changes to a version of a first software program may result in the loss of compatibility with a second software program. Additionally, having software that rigidly accepts a particular data format or particular metadata can limit an end user's ability to extend or customize the software. The Paul reference discloses a model transformation engine that receives as an input, a trace log and also a pointer to the trace metadata. The model transformation engine uses the metadata information to convert the trace into a format from which a flow diagram can be built. The Martinez-Guerra teaches a parser-translator technology allows a user to specify complex test and/or transformation statements in a high-level user language. However, none of the reference teaches “transforming at least one of the first plurality of metadata elements to a custom metadata element of the second format, wherein a custom metadata element indicates a metadata element of the second format that extends the standard format and may be used by software applications that support the custom metadata element but the custom metadata element is not useable by software applications that only support the standard format, and wherein the custom metadata element is indicated as a custom metadata element in the second format using one or more semantic elements comprising one or more tokens of the second format” as applicant argued.
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “with a first software application, defining one or more metadata models in a first format, the first format comprising a first plurality of metadata elements, each metadata element having an identifier, wherein each metadata element can be associated with one or more values. Transforming at least one of the one or more metadata models into a second format to provide a transformed metadata model, the second format being a standard format used by a translation framework, the standard format being a common metadata model format for a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the transforming comprises: transforming one or more metadata elements of the first plurality of metadata elements to one or more standard metadata elements of the second format and transforming at least one of the first plurality of metadata elements to a custom metadata element of the second format, wherein a custom metadata element indicates a metadata element of the second format that extends the standard format and may be used by software applications that support the custom metadata element but the custom metadata element is not useable by software applications that only support the standard format, and wherein the custom metadata element is indicated as a custom metadata element in the second format using one or more semantic elements comprising one or more tokens of the second format and sending the transformed metadata model in the second format to the translation framework, wherein the translation framework is accessible to a plurality of software applications, the plurality of software applications comprising the first software application and at least a second software application, wherein the at least a second software application is not configured to receive data in the first format” as recited in the independent claims 1, 13 and 15. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




5/7/2021

/NARGIS SULTANA/Examiner, Art Unit 2164               

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164